Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: clamp installation part in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the clamp installation part is interpreted to comprise at least a partially hollow member extending upward from the base member.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of an informality: “wall” should be changed to “walls” in the phrase “the pair of positioning wall” in line 5. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7-8 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites the two ends. There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites for receiving this. It isn’t clear what the “this” is referring to. For purposes of examination this phrase will be interpreted as “for receiving the part positioning jig”.
Claim 7 recites with said base member being dropped into said gap of the pair of positioning wall, said part positioning jig in the state of having been mounted to said part being positioned on said dedicated tray. In light of the specification, this language is confusing. For example, does the jig have to be capable of being mounted to the part prior to the jig being dropped into the gap? Or, does the part have to be capable of being positioned on the tray? Or, does the jig having been dropped in the gap have to be capable of then being mounted to the part? For purposes of examination, this limitation will be interpreted to require the jig capable of being dropped in the gap, and, the jig being capable of being mounted to the part.
Claim 8 recites the positioning wall. It is unclear if this is referring to the pair of positioning walls recited in claim 7, or if this is referring to only one of the positioning walls of claim 7.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2012/0030924 (“Kilibarda”).
Regarding claim 1, Kilibarda discloses a part positioning jig (60/96) that is mountable to a bottom face of a part (11) having machining reference holes for thereby aiding positioning of said part in assembling thereof (figs. 1, 3 & 16, paras. [0041]-[0043], [0046] & [0050]). As illustrated in figures 3 & 16, the pin assemblies 100 are configured to attach to holes at the bottom face of the part 11. Kilibarda further discloses said part positioning jig comprising a base member (60) in which at least one clamp installation part (96/230/232) is disposed (figs. 7 & 10-11, paras. [0065]-[0067]), and an inner diameter clamp (106/236) being installed in said clamp installation part such that a clamp head (106) of said inner diameter clamp is protruded from a top face of said clamp installation part (figs. 11 & 16, wherein the clamp installation part is interpreted as extending up until the locator pin 100).
Claim 4 recites said base member is formed in a letter-I shape having two ends, and at both of the two ends, said clamp installation part is disposed. As illustrated in fig. 1, the cross members 60 are elongated members that generally form an I-shape. In addition, each end is provided with a clamp installation part 96/230/232 (figs. 1 & 7). 
Claim 5 recites at both of the two ends of said base member, a hanging part is disposed. Kilibarda teaches each end of the base member has a pad 86 hanging from the bottom surface of the base member and arm 226 hanging from the end of axle 230, both which read on the claimed hanging part (figs. 8 & 10, paras. [0048] & [0065]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda as applied to claim 1 above, and further in view of US Patent No. 6,367,788 (“Babchuk”). 
Claim 2 recites said base member is formed in a letter-T shape having three ends, and at any two ends of the three ends thereof, said clamp installation part is disposed.
Babchuk is also directed to a jig comprising a base member with supporting parts 30 extending upward therefrom (fig. 1, col. 4 lines 20-50). Babchuk teaches that it is known to have arms 42 extending orthogonally to a elongate main portion depending on the shape of the part to be supported, wherein the supporting parts 30 can be located at ends of the arms and/or main portion (fig. 1, col. 7 lines 51-59).
It would be obvious and predictable to modify the base of Kilibarda to have orthogonally extending portions so that the jig of Kilibarda can support parts of different shapes and/or having reference holes in different positions. 
While Kilibarda in view of Babchuk fail to explicitly teach the base formed in a T-shape with the clamp installation part formed at at least two ends, this is a matter of choice which a person of ordinary skill in the art would have been obvious. See MPEP 2144.04(IV)(B). In this case, Kilibarda et al. teach a base member of a jig comprising an elongate main portion and arms extending orthogonally thereto. Putting both arms at the same end of the main portion such that a T-shape is formed wherein at least two ends comprise the clamp installation parts is a matter of choice that one of skill in the art would have found obvious based on the shape of the part to be supported and the location of the reference holes.  
Claim 3 recites said base member is formed in a letter-L shape, and at the two ends thereof, said clamp installation part is disposed. As detailed in the rejection to claim 2 above, it is obvious to modify Kilibarda in view of Babchuk such that the base of Kilibarda has at least one orthogonally extending portion so that the jig of Kilibarda can support parts of different shapes and/or having reference holes in different positions.
While Kilibarda in view of Babchuk fail to explicitly teach the base formed in a L-shape with the clamp installation part formed at at least two ends, this is a matter of choice which a person of ordinary skill in the art would have been obvious. See MPEP 2144.04(IV)(B). In this case, Kilibarda et al. teach a base member of a jig comprising an elongate main portion and at least one arm extending orthogonally thereto. Putting the arm at the end of the main portion such that an L-shape is formed wherein at least two ends comprise the clamp installation parts is a matter of choice that one of skill in the art would have found obvious based on the shape of the part to be supported and the location of the reference holes.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda as applied to claim 1 above, and further in view of USPGPub No. 2012/0146274 (“Kim”) and JPS609625 (“Tadao”). 
Claim 7 recites a part positioning device, comprising a part positioning jig claimed in claim 1. As detailed in the rejection to claim 1 above, Kilibarda teaches the jig claimed in claim 1. 
Kilibarda fails to explicitly teach a dedicated tray for receiving [the jig], said dedicated tray being provided with, on a base plate thereof, a pair of positioning walls having a gap the width of which corresponds to the width of said base member, and with said base member being dropped into said gap of the pair of positioning wall, said part positioning jig in the state of having been mounted to said part being positioned on said dedicated tray. However, this would have been obvious in view of Kim and Tadao.
Kim is also directed to a positioning and transfer unit for a vehicle body (para. [0003]). Kim teaches that in order for the positioning and transfer unit to accommodate various shapes and sizes of the vehicle body the supporting parts must be movable on the solid base plate 10 (figs. 1-2, paras. [0008], [0011]). For example, the pin clamps 60 are configured to be moved along both the width and longitudinal directions of the platform 182 (figs. 1-2, paras. [0066]-[0068]).
Tadao teaches an alternative way to movably attach positioning jigs to a work platform. Tadao teaches that the work platform comprises t-slots 33 that are configured to receive a similarly shaped t nut(s) 31 of the jig that have dimensions corresponding to the slot 33 (figs. 2-11, pages 1-2, wherein all references to the Tadao specification refer to the machine translation submitted herewith). To position the jig, nuts 31 are engaged in a t slot 33 and the jig is slid to the desired position wherein the tightening bolts 28 are tightened (page 2). 
In this case, Kilibarda teaches a positioning and transfer unit for a vehicle body. Kim teaches that allowing the pin clamps to be moved on a work platform will allow the unit to accommodate vehicle bodies of differing shapes/sizes. While Kim teaches to move the pin clamps via rails, one of skill in the art appreciates that there are numerous ways to reposition jigs on a work platform. One known and common way is to provide slots in the platform, for example t-slots, that are configured to house similarly sized t-shaped portions of the jig. In this way, the jig can be slid in the t-slots to a desired position. Thus, it would be obvious to modify Kilibarda such that each clamp installation part comprises its own base member, and the jigs are movably attached to a solid work platform comprising a plurality of longitudinally extending t-slots via each base member having a complementary t-shaped portion configured to slide and lock in the t-slots.
Given the above modification, the jig is capable of being dropped into the gap defined by a pair of walls of the t-slots in order to mount the jig to the platform/tray. In addition, at least a portion of the base, i.e. the t-shaped portion, comprises a width that corresponds to a width of the gap.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda et al. as applied to claim 7 above, and further in view of Benjamn Johnson, ToolGuyd, Project: Making a T-Track Table Top on a Budget, Published May 28, 2015, available at https://toolguyd.com/diy-t-track-table-mdf/ (“NPL”). 
Regarding claim 8, Kilibarda fails to explicitly teach the positioning wall of said dedicated tray is formed in the shape of a letter L. However, this would have been obvious in view of NPL.
NPL is also directed to work platforms having t-tracks thereon (page 1, wherein all references to NPL refer to the document submitted herewith). NPL teaches that it is known for t-tracks to comprise orthogonally extending tracks (page 1, 3, & 7-8). Thus, it would be obvious to modify the t-tracks of Kilibarda et al. to comprise orthogonally extending tracks. This will predictably allow for greater flexibility in positioning the jigs with respect to a plurality of parallel tracks.
Given the above modification, the positioning wall forms orthogonally extending portions, i.e. L-shapes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda as applied to claim 1 above, and further in view of EP2497599 (“Herrmann”). 
Regarding claim 6, Kilibarda fails to explicitly teach a cushioning member is fixed at a desired location of a top face of said base member. However, this would have been obvious in view of Herrmann.
Herrmann is also directed to supporting work pieces such as vehicle parts (paras. [0001] & [0010]). Herrmann teaches a platform 8 comprising pins for engaging holes of the part to be supported (figs. 4 & 5, para. [0013]). Herrmann further teaches the platform to comprise a top surface 10 that is shaped to substantially match a bottom of the component (fig. 5, paras. [0012] & [0013]). The top surface 10 comprises supporting pads 13 configured for the workpiece to rest on (fig. 3, para. [0013]). One of skill in the art will appreciate that the pads are softer than the material of the platform 8 (as numerous definitions of “pad” use the term “soft”), thus reading on cushioning member.
In this case, both Kilibarda and Herrmann are directed to supporting jigs wherein the jig comprises pins extending upward from a base and are configured to be located in holes of the work piece to be supported. Herrmann teaches one of skill in the art that it is known and predictable for the top surface of the base to have at least a portion that is shaped to substantially match the bottom surface of the work piece so that pads located on the top surface of the base can help support the work piece. Thus, it would be obvious for the top surface of the base of the Kilibarda generally match a shape of at least a portion of the bottom surface of the vehicle body and to comprise pads thereon that are configured to help support the vehicle body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”